                           UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT W. DIEHL, JR., and                  :
MELANIE L. DIEHL,                          :CIVIL ACTION NO. 3:19-CV-1303
                                           :(JUDGE MARIANI)
                Plaintiffs,                :
                                           :
                v.                         :
                                           :
SWN PRODUCTION COMPANY, LLC,               :
                                           :
                Defendant.                 :
                                           :

                                          ORDER

       AND NOW, THIS THIRD DAY OF APRIL 2020, upon consideration of Defendant

SWN Production Company, LLC’s Motion to Dismiss the Amended Complaint (Doc. 9) and

all relevant documents, for the reasons set out in the simultaneously filed Memorandum

Opinion, IT IS HEREBY ORDERED THAT:

    1. Defendant SWN Production Company, LLC’s Motion to Dismiss the Amended

       Complaint (Doc. 9) is DENIED IN PART and GRANTED IN PART;

    2. The Motion is DENIED as to Counts I, II, III, V, and VI;

    3. The Motion is GRANTED as to Count IV;

    4. Count IV is DISMISSED WITHOUT PREJUDICE;

    5. Plaintiffs are granted leave to amend Count IV of their Amended Complaint and file

       one all-inclusive amended complaint within fourteen (14) days of the date of this

       Order;
6. Failure to timely file the allowed amended complaint will result in Count IV’s

   dismissal becoming a dismissal with prejudice.



                                       _s/ Robert D. Mariani_____________
                                       Robert D. Mariani
                                       United States District Judge
